         Case 1:20-cv-04668-AJN Document 14
                                         13 Filed 08/04/20
                                                  07/29/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                        United States Attorney
           8/4/20                                       Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007


                                                         July 29, 2020

VIA ECF
Hon. Alison J. Nathan                                    The Initial Pretrial Conference in this matter
United States District Judge                             is hereby adjourned to September 18, 2020
United States District Court                             at 3:45 P.M. The conference will be
40 Foley Square                                          conducted remotely, and the Court will
New York, New York 10007                                 issue further instructions at a later time.
        Re:     Ali Mohsen v. Barr, et al., No. 20 Civ. 4668 (AJN)

Dear Judge Nathan:

        This Office represents the government in the above referenced action in which plaintiff
seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his
Application to Adjust Status (Form I-485). The government received service of the complaint on
July 6, 2020, making the government’s response due on September 4, 2020, pursuant to Rule
12(a)(2) of the Federal Rules of Civil Procedure. I write respectfully to request that the initial
conference presently scheduled for August 7, 2020 be adjourned to a date at least one week after
the September 4 response date. The adjournment is requested to afford USCIS the time set forth
in the Federal Rules so that it can investigate this matter and formulate its position in this litigation,
and also to allow the parties additional time to confer. I also respectfully request that any pre-trial
conference be held telephonically. This is the government’s first request to adjourn the conference.
Plaintiff’s counsel consents to these requests.

        I thank the Court for its consideration of these requests.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney

                                                  By:     s/ Rebecca R. Friedman
                                                         Rebecca Friedman
                                                         Assistant United States Attorney
                                                         Telephone: (212) 637-2614
                                                         Facsimile: (212) 637-2686
                                                         E-mail: rebecca.friedman@usdoj.gov

cc: Counsel of record (via ECF)
                                     8/4/20
